

117 HR 3945 IH: General Secretary Act
U.S. House of Representatives
2021-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3945IN THE HOUSE OF REPRESENTATIVESJune 16, 2021Mr. Perry (for himself, Mr. Tiffany, Mr. Norman, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit using Federal funds to refer to the head of state of the People’s Republic of China as President on new United States Government documents and communications, and for other purposes.1.Short titleThis Act may be cited as the General Secretary Act.2.Findings Congress finds the following:(1)The leadership of the People’s Republic of China has gone unchallenged in its perverse pursuits of human rights abuses across decades, including in its commission of the following:(A)The Campaign to Suppress Counterrevolutionaries, which killed 712,000 people.(B)The Chinese Land Reform Movement, which may have killed up to a million Chinese citizens.(C)The Great Chinese Famine, a man-made disaster that may have killed approximately 30,000,000 people; of that total, it is estimated that anywhere between 2,000,000 and 3,000,000 people were beaten or tortured to death.(D)The crackdown of the pro-democracy Tiananmen Square protests in 1989, which may have killed up to 10,000 people.(2)In recent years, the Chinese Communist Party (CCP) has continued its barbaric and uncivilized rule, including by—(A)harvesting the organs of up to thousands of Chinese citizens every year, many of whom are Falun Gong practitioners;(B)coercing over half a million Tibetans to work in forced labor camps in the first seven months of 2020, and forcibly sending thousands of Tibetans to areas within the People’s Republic of China (PRC); and(C)imprisoning up to 2,000,000 Uyghurs and ethnic Kazaks and Uzbeks in re-education camps since April 2017, as well as condoning and facilitating the practice of forced abortion, sterilization, and other forms of sexual abuse on women imprisoned in these camps.(3)On January 19, 2021, then-Secretary of State Michael R. Pompeo determined that the CCP has committed genocide against the predominantly Muslim Uyghurs and other ethnic and religious minority groups in the Xinjiang Uyghur Autonomous Region.(4)Since late 2016, when the CCP escalated its Strike Hard Campaign Against Violent Terrorism, Xinjiang province’s criminal justice system has convicted and sentenced more than 250,000 people to imprisonment, often without the defendant having committed a genuine offense.(5)The blatant disregard that the CCP has for basic human decency runs contrary to the well-functioning of an open and civilized society, and responsibility for the ongoing genocide in Xinjiang and human rights abuses throughout China must lie with the head of state of the People’s Republic of China.(6)The title of President has often been utilized to describe the office of the head of state of the People’s Republic of China, in both the United States Government and private publications.(7)Addressing the head of state of the People’s Republic of China as a President grants the incorrect assumption that the people of the state, via democratic means, have readily legitimized the leader who rules them.(8)The head of state of the People’s Republic of China derives all power and authority from the CCP and is accountable only to them.(9)The bipartisan U.S.-China Economic and Security Review Commission stated the following in the Executive Summary of their 2019 report to Congress: If there were glimmers of political opening in China, they have been firmly extinguished. It is for this reason that this year the Commission made the decision to start referring to Xi Jinping using the title by which he derives his authority: General Secretary of the Chinese Communist Party. China is not a democracy, and its citizens have no right to vote, assemble, or speak freely. Giving General Secretary Xi the unearned title of President lends a veneer of democratic legitimacy to the CCP and Xi’s authoritarian rule..3.United states policy It is the policy of the United States to—(1)condemn in the strongest possible terms the horrific human rights abuses being perpetuated and enabled by the leadership of the CCP;(2)urge all countries to do the same;(3)recognize the deep friendship between the United States and the citizens of the People’s Republic of China, the first victims of their government’s cruelty; and(4)honor the memory of all those who have died as a result of the callous rule of the CCP.4.Prohibition on using Federal funds to refer to the head of state of the People’s Republic of China as President on new United States Government documents and communications Notwithstanding any other provision of law, the Federal Government may not obligate or expend any funds for the creation and dissemination of United States Government documents and communications that refer to the head of state of the People’s Republic of China as anything other than General Secretary of the Chinese Communist Party, or alternatively, as General Secretary.